Loring, J.
1. We are of opinion that the word “charitable ” in the residuary clause must be taken to qualify “ persons ” and “ objects” as well as “ institutions.” See in this connection Hooper v. Shaw, 176 Mass. 190; Suter v. Hilliard, 132 Mass. 412; Schleicher’s estate, 201 Penn. St. 612; Wilkinson v. Lindgren, L. R. 5 Ch. 570; Baker v. Sutton, 1 Keen, 224; Fox v. Gibbs, 86 Maine, 87.
*236It is the contention of the next of kin that even if that is so the gift is void. Their contention is that a charitable person means a person devoted to charity. And it must be conceded that if that is what the words charitable persons mean in this gift the gift is void within the rule laid down in St. Paul’s Church v. Attorney General, 164 Mass. 188, 195, and acted upon in Minot v. Attorney General, 189 Mass. 176, namely, where property is to be distributed by executors between one or more objects which are charitable and one or more which are not, the gift fails as a gift for charity.
A gift of a residue or of other property to an executor “ to be disposed of by him for such charitable purposes as he shall think proper ” is a valid gift in trust for charity. Minot v. Baker, 147 Mass. 348 and cases there cited. In Minot v. Baker, ubi supra, the executor died without having applied all the trust fund to charity and a new trustee was appointed to administer the trust. From this it follows that the gift of the residue here in question so far as it is a gift to be applied by the executors to “ charitable” “ objects ” is a valid charity.
But not only may a testator give his property to his executors in trust to be applied by them in charity, but he may give it to his executors to be transferred and conveyed by them to a corporation thereafter to be established by them to be held by that corporation in trust for charity. That was decided in Codman v. Brigham, 187 Mass. 309. In such a case “ nothing passes directly to the corporation under the will. It takes through a .conveyance from the trustees [executors] made in the execution of their trust. . . . The corporation is simply a part of the machinery to be provided by the trustees [executors] the better to execute the charitable purpose of the testator.” Knowlton, C. J., in Codman v. Brigham, 187 Mass. 309, 313.
There can be no distinction between a gift of property to an executor to be conveyed by him to a corporation thereafter to be established, to be held by that corporation in trust for a charitable purpose ; and a gift to an executor to be by him conveyed to an existing institution or to a natural person to be selected by him to be held by that institution or natural person in trust for a charitable purpose.
If therefore the gift of the residue now in question is to be *237construed to be a gift of it to the executors in trust to convey tbe same to sucb institutions or natural persons as they may select* to be held by such institutions or natural persons in trust to be applied by them to charitable objects, there can be no question of the gift being a valid gift to charity. As was said in Codman v. Brigham, the institutions and persons selected to dispense the residue given by the testator in charity are simply a part of the machinery provided to execute the charitable purpose of the testator.
A majority of the court are of opinion that that is what is meant by the gift here in question to the executors “ in trust nevertheless to distribute the same among such charitable institutions or persons, ... in such amounts, upon such terms, and for such purposes as they decide to be most worthy, having regard but in their sole discretion to such as I have been interested in during my life.”
For while in other connections, or indeed if used alone and not in connection with other words, a “ charitable person ” doubtless means a person of a philanthropic turn of mind, yet the words “charitable persons” used in connection with the words “ charitable institutions ” cannot be construed to mean or even to include such persons. But on the contrary the word “ charitable,” in our opinion, when applied to persons in the gift here in question, means what that word means when applied to “ institutions,” namely, persons who will take the property transferred to them by the executor in trust to be applied by them to charitable objects.
The result is that the executors are themselves to apply the residue to objects of charity, or they are to transfer it over to institutions or individuals to be held by them in trust to be applied by them to objects of charity.
2. We are of opinion that the gift contained in the sixth clause of the will, if valid, has failed, and that if it was a charitable gift at all it was for a specific charity alone. If this was a valid gift at all, on the admitted facts it has failed and the property falls into the residue. Teele v. Bishop of Derry, 168 Mass. 341.
It follows that the Probate Court was right in holding that the $3,000 fell into the residue, and was wrong in holding that *238the gift of the residue not being a valid charitable gift the residue of the estate was to be distributed “ among the heirs at law of the testatrix.”

Decree accordingly.